Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In response to the Communication dated August 4, 2021, claims 1-14
are active in this application.
Specification

If there are cross-reference to related applications, please include the 

respective patent numbers, if known.

Information Disclosure

The IDS filed August 4, 2021 through February 17, 2022 have been considered.

 
Drawings

The drawings filed August 4, 2021 have been approved.


Allowable   Subject   Matter

Claims 1-14 are allowable over the prior art of record.
The following is an Examiner's statement of reasons for the indication of
allowable subject matter: the prior art of records does not show (in addition to other elements in the claim) the following:
-with respect to claim 1, a second active area of the first conductivity type formed on the first well and between the first active area and the second well; a third active area of the first conductivity type formed on the second well; a first poly layer formed above the first well and the second well; and a second poly layer formed above the first well; wherein a first overlap area of the first poly layer and the second active area is smaller than a second overlap area of the first poly layer and the third active area.

Any comments considered necessary by applicant must be submitted no
later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                            
Conclusion

Any inquiry Concerning this communication or earlier communications
from the examiner should be directed to Michael T. Tran whose   telephone   number   is   (571) 272-1795.
Any inquiry of a general nature or relating to the status of this application
should be directed to Group receptionist whose telephone number is (571) 272-1650.

/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        September 10, 2022